Citation Nr: 0429570	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  02-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for complex posterolateral 
rotatory instability, left knee due to posterior cruciate 
ligament tear and arcuate ligament complex injury as 
secondary to the service-connected disability of tarsal 
tunnel syndrome and Morton's neuroma, second and third web 
space, right foot post-operative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972 and from August 1974 to August 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to a prior Board request, the Board has received a 
medical opinion dated in April 2004 regarding the etiology of 
the veteran's left knee disorder, claimed as secondary to 
service-connected tarsal tunnel syndrome and Morton's neuroma 
of the right foot.  In August 2004, VA notified the veteran 
that he had the right to have the medical opinion reviewed, 
along with the entire evidence of record, by the RO in the 
first instance unless he specifically waived that right.  In 
light of the fact that the veteran has not waived his right 
to initial RO consideration of the matter on appeal, the 
Board hereby remands this matter for review and 
readjudication.  

Additionally, the RO must ensure compliance with the 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA) and the Veterans Benefits Act of 2003.  See also 
38 U.S.C.A. § 5100 et seq. (West 2002).  

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  After the development has been 
completed to the extent possible, the RO 
should again review the veteran's appeal, 
to include the newly submitted medical 
opinion and, if applicable, any other 
additional evidence associated with the 
record.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




